SUMNER,' J.
Maria Galucci has brought suit against Antonio Prete and his wife to recover under a verbal contract for money which she claims to have turned over to the defendants from her earnings. The jury has brought in a verdict for the plaintiff in the sum of $3461.95, and defendants have filed a motion for a new trial, and, among other grounds, allege the discovery of new and material evidence and offer affidavits in support of that claim.
The plaintiff claims that she came from Italy to Providence in November, 1911, at the age of 24 years, that her adopted brothers took her to the house of Antonio and Teresa Prete, Antonio Prete being a cousin ,of her .-'brothers;’ father; that ishe agreed in the talk between the Pretes and her brothers that she would bring her pay to the Pretes from week to week, and that they in turn agreed to furnish her with room and board and put in the bank any money that was left; that she went to work for the Wanskuck Company, and subsequently for’ the American SilK Spinning Conmpany, and turned ail her pay envelopes over to the Pretes; that on November 5th, 1914, she threatened to leave the Pretes, and they promised that, if she would stay, for the past and the future they would put $5 a week aside for her. By agreement a written statement sent by the Companies of the wages earned by her is allowed in evidence. Her brothers, Peter and Eugene, testified in corroboration as to the' original and subsequent agreements claimed to heve been made by the Pretes, and Eugene also says that he saw her give some pay 1 envelopes to the Pretes. Mrs. Co-cozza testifies to the plaintiff givingpay envelopes to the Pretes.
The defendant Antonio Prete says his wife made the original agreement and he had nothing to do with it; that Maria did not have table board with his family until 1918. He said that about November 5, 1914, she wanted to have table board with them but they refused to let her; also that she purchased a lot-for $200 at one time and paid $10 a month upon that, but later .sold it for $170 because she was unable to keep up her payments.
Teresa Prete says that about two weeks' after Maria arrived in this country, she got a job for her at the Wanskuck Company mill .ana that Maria paid her $5 a month for her room and got her own food; that on December 18, 1918, Maria started to take meals with them and agreed to nay $2 a week more than a Mrs. Jackonelli, another boarder, was paying-, namely, $12 a week, and that she boarded there at $12 a week for five years, until she got- married on November 26, 1923; that • Maria bought her own clothes, although she gave her some. She and her daughter Mary (who made a good' witness), and Mrs. Jackonelli,. testified that they saw Maria burn up an. apron full of pay envelopes in the stove shortly before she was married.1 Mrs. Jackonelli, also testified that Maria boarded herself until 1918, when, she began to take meals with the .Pretes; *112that , she had seen her pay money to Mrs. Prete and had seen her buy shoes for herself.
Mrs. Faroli, a one time boarder at the Pretes’, says that Maria bought hgr own food to eat during the three years that she was boarding there.
A Mrs. Carbone, (formerly Grieco), testified from her ledger (which was offered in evidence) that Maria bought all kinds of food from her up to the time that she closed her shop in December 1916; and that she had burned up her former ledgers. The ledger in evidence showed an account brought over from the preceding ledger and entries from April to December 1916, with many items of food, there being 38 items in one month. She said she never had any account with the Pretes as they paid her in cash.
The claim of the plaintiff that the defendants made this agreement with her in November 1914 is improbable. During the period of 36 weeks— November 1911 to July 1912 — that she worked for the Wanskuck Company, she was getting on an average of $4.40 a week. From March to August 1913 she received an average of $6 a week; in 1914, $6.77 a week in 1915, $.6.27 a week; in 1916 her wages began to increase and thereafter got up to about $17 or $18 a week in 1920 and thereafter they declined. It seems incredible that the Pretes in November 1914, when she was earning $6.77 a week, would have agreed to pay back to her $5 a week for three years and also to guarantee her $5 a week in the uncertain future.
There was no testimony as to what it would reasonably cost to furnish board or a room such as Maña had, or said she had, in those years, but it would seem as if $5 a week would barely cover those items for the time from 1911 to 1914 when she says she boarded and roomed with the Pretes. The Pretes had moreover advanced her $40 ■ tp-pay her passage over.
The plaintiff was not a satisfactory witness. She was evidently wrong m a number of her statements. She says she went to work the same day that she arrived in Providence, whereas the record shows she went to work five days later. She said she never bought any food or clothes and that the Pretes furnished both, but the tesimony of Mrs. Carbone seems to clearly prove that she did buy her own food. She claims that the Pretes were cruel to her, but her brothers, who saw her frequently, and whom she claims were informed of the fact, evidently did not deem it of sufficient importance to take any action about it. She said she got $16.47 a week in 1914, whereas she only got $6.77 a week at that time. She says she asked for her money often after 1914 and they always denied that they owed her any, and yet she continued to stay with them up to 1923. She contradicts herself in several matters, especially as to telling the Pretes about getting married.
The defendant presents two affidavits. The one of Annunziato Del Pizzo states that he ran a bakery on Hawkins Street till after 1917 and that for six or seven years he sold bread to the plaintiff; that she had a book of her own on which charges were kept and that he often left bread for her during the week; that at the same time he was doing business with Antonio and Teresa Prete but that the account of the plaintiff was entirely separate from that of the Pretes, and that the Pretes did not pay for the bread delivered to plaintiff.
The affidavit of Elisha W. McCrillis states that he made a contract to sell a lot to the plaintiff in 1912; that from time to time he collected installments due on the contract by calling at the Prete house and that on many occasions the plaintiff her*113self paid the installment due.
For Plaintiff: Joseph Veneziale, V/. C. H. Brand and Arthur L. Conaty.
For Defendants. L. V. Jackvony and McGovern & Slattery.
Both the defendants testified that they had been 'fined for receiving stolen goods and it may be that the jury was unduly influenced by that fact.
' The Court does not think the plaintiff has established her case and accordingly grants the defendant’s motion for a new trial.